Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 9, 10, 12 and 14 are pending, claims 3-8, 11, 13 and 15-20 have been canceled, and claims 1, 9, 12 and 14 have been amended.
	In light of the Applicant’s amendment the objection to the abstract has been withdrawn.
	In light of the new drawing filed by Applicant objection to the drawing has been withdrawn.
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Mark Schroeder (Reg. No. 53,566),  on 04-27-2022.

	Claims are amended as follows:

1.  	(Currently Amended)  An integrated equipment fault and cyber attack detection arrangement comprising:
a hardware intrusion detection system (IDS) for sensing cyber attacks and equipment failures upon a vehicle;
a security operations center (SOC) connected to the hardware IDS for receiving cyber attacks and equipment failures; and
an integrated vehicle health management (IVHM) hardware module connected to the SOC to process the cyber attacks and equipment failures;
wherein the hardware IDS, SOC and IVHM hardware module are configured to operate as follows:
the cyber attacks and equipment failures are regarded as anomalies and reported by the hardware IDS to the SOC;
detected anomalies from the hardware IDS are passed on by the SOC to the IVHM hardware module for pattern recognition;
the IVHM hardware module analyzes the passed on anomalies to recognize patterns in the passed on anomalies and thereby segregate known equipment failures from unrecognized anomaly patterns;
the IVHM hardware module generates a recommended maintenance plan for recognized patterns in the anomalies associated with known equipment failures;
the IVHM hardware module sends any unrecognized anomaly patterns to the SOC for analysis;
the unrecognized anomaly patterns are investigated at the SOC and, if the unrecognized anomaly patterns are investigated resulting in a new equipment failure pattern, the IVHM hardware module is configured to receive the new equipment failure pattern and use the new equipment failure pattern to recognize future equipment failures.
2.  	(Currently Amended)  The arrangement of claim 1, wherein the detected anomalies include an abnormal frequency of events reported by the SOC to the IVHM hardware module.
9.  	(Currently Amended)  A method for intrusion detection comprising:
detecting cyber attacks and equipment failures upon a vehicle;
reporting the detected cyber attacks and equipment failures from the vehicle as anomalies to a security operations center (SOC) for a fleet of vehicles;
passing the anomalies from the SOC to an integrated vehicle health maintenance (IVHM) hardware module configured to identify patterns of anomalies associated with known equipment failures;
at the IVHM hardware module, determining whether any patterns of anomalies match known equipment failures, and, if so, removing such anomalies and generating maintenance plans for any such known equipment failures; 
returning, from the IVHM hardware module to the SOC, any anomalies having unrecognized patterns;
investigating the anomalies having unrecognized patterns to identify either a cyber attack or a new equipment failure pattern; and
if a new equipment failure pattern is identified, sending information to the IVHM hardware module to add to a list of known equipment failures and associated anomaly patterns. 
10.  	(Currently Amended)  The method of claim 9, wherein the unrecognized patterns are reviewed at the [[a]] security operations center (SOC).
14.  	(Currently Amended)  The method of claim 9, wherein the IVHM hardware module comprises a table of known patterns relating to known equipment failures.

Allowable Subject Matter
Claims 1, 2, 9, 10, 12 and 14  are allowed. 
The following is an examiner’s statement of reasons for allowance:
No reason for allowance is needed as the record is clear in light of further search conducted, claim amendments and applicant's arguments filed on 04-19-2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437